DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, species (1) (a ligated product nucleic acid made up of ligated detector and capture oligonucleotides, see claims 1-10, 12, and 13), species (3) (the biological sample section is a paraffin-embedded section, see claim 2), species (5) (the analyte is a protein, see claim 6), and species (10) (the analyte-specific binding member is antibody, see claim 6) in the reply filed on September 9, 2022 is acknowledged. Claims 1-10, 12, and 13 will be examined. 

Drawings
Some words in Figures 1-6, 9, 10B, 11, and 12 cannot be recognized. Applicant is required to submit new Figures 1-6, 9, 10B, 11, and 12. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The disclosure is objected to because of the following informalities: (1) there is a nucleotide sequence having more than 10 nucleotides in Figure 10B. However, either Figure 10B does not have a SEQ ID No. for this nucleotide sequence or Brief Description of The Figures related to Figure 10B does not describe this nucleotide sequence; (2) what are source, volume and page numbers for LISH: doi: 10.1093/nar/gkx471 in page 38, second paragraph of the specification; (3) “world-wide-website: //doi.org/10.1073/pnas.0400552101” in page 39, second paragraph of the specification should be deleted since this paragraph has provided the source, volume, and pages number of the reference; (4) since “world-wide-website: genelink.com/newsite/products/ modoligosPHOTOCLEAVABLE.asp” in page 39, third paragraph of the specification is a website link, applicant is required to provide date and content information for this reference because information in the website link can be updated or deleted after they have appeared for a certain time period; and (5) “world-wide-website: bio-rad.com/en-us/faq/900060/per-cycling-on-a-microscope-slide” in page 40, second paragraph of the specification is a website link, applicant is required to provide date and content information for this reference because information in the website link can be updated or deleted after they have appeared for a certain time period.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  (1) “a capture oligonucleotide proximal thereto” in step c) should be “a capture oligonucleotide of the addressable array of capture oligonucleotides proximal to the detector oligonucleotide after step b)”;  (2) “linked product nucleic acid may be” in step c) should be “the linked product nucleic acid is”; (3) “a ligated product nucleic acid made up ligated detector and capture oligonucleotides” in step c) should be “a ligated product nucleic acid formed by ligating the detector oligonucleotide to the capture oligonucleotide”; (4) “template mediated extension” in step c) should be “a template mediated extension”;  and (5) “the biological sample” in step d) should be “the biological sample section” in view of the preamble. 
Claim 6 is objected to because of the following informality: “each spot” should be “each spot of the unique spots”. 
Claim 7 is objected to because of the following informality: “is a selected” should be “is selected”. 
Claim 9 is objected to because of the following informality: “linking the detector oligonucleotide” should be “said linking the detector oligonucleotide”. 
Claim 10 is objected to because of the following informality: “ligating the detector oligonucleotide to the capture oligonucleotide” should be “said ligating the detector oligonucleotide to the capture oligonucleotide”. 
Claim 12 is objected to because of the following informality: “the sequencing” should be “said sequencing the linked product nucleic acid”. 
Claim 13 is objected to because of the following informality: “sequencing” should be “said sequencing the linked product nucleic acid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for sequencing the linked product nucleic acid when a biological sample section comprises permeabilized cells, does not reasonably provide enablement for assessing a biological sample section for an analyte
using the methods recited in claims 1-10, 12, and 13 when a biological sample section is any kind of biological sample section.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of assessing a biological sample section for an analyte. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 1-10, 12, and 13 encompass a method of assessing a biological sample section for an analyte, the method comprising: a) contacting the biological sample section with an oligonucleotide indexed surface comprising an addressable array of capture oligonucleotides; b) probing the oligonucleotide indexed surface contacted with the biological sample section with an analyte-specific binding member that specifically binds to the analyte, wherein the analyte- specific binding member comprises a detector oligonucleotide; c) linking the detector oligonucleotide to a capture oligonucleotide proximal thereto to produce a linked product nucleic acid, which linked product nucleic acid may be: i) a ligated product nucleic acid made up ligated detector and capture oligonucleotides, or ii) an extension product nucleic acid produced by template mediated extension of hybridized detector and barcode capture oligonucleotides; and
d) sequencing the linked product nucleic acid to assess the biological sample section for the analyte wherein a biological sample section is any kind of biological sample section. 

Working Examples
The specification provides 5 examples: (1) Oligonucleotide Indexed Array to Simultaneously Determine the Location of a Protein and RNA in a Biological Sample Section; (2) Biotinylation of acGFP (Aequorea coerulescens GFP) Can Be Biotinylated; (3) Conjugation of Analyte-Specific Detector Oligonucleotide to Anti-AcGFP Antibody; (4) Proximity Ligation Assay (PLA) Between Surface-Bound Capture Oligonucleotide and Detector Oligonucleotide; and (5)	Confirmation that the PCR Reaction is Specific (see pages 17-19 of US 2020/0370095 A1, which is US publication of this instant case). However, the specification provides no working example for assessing a biological sample section for an analyte using the methods recited in claims 1-10, 12, and 13 when the biological sample section is any kind of biological sample section.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although specification provides 5 examples: (1) Oligonucleotide Indexed Array to Simultaneously Determine the Location of a Protein and RNA in a Biological Sample Section; (2) Biotinylation of acGFP (Aequorea coerulescens GFP) Can Be Biotinylated; (3) Conjugation of Analyte-Specific Detector Oligonucleotide to Anti-AcGFP Antibody; (4) Proximity Ligation Assay (PLA) Between Surface-Bound Capture Oligonucleotide and Detector Oligonucleotide; and (5)	Confirmation that the PCR Reaction is Specific (see pages 17-19 of US 2020/0370095 A1, which is US publication of this instant case), the specification provides no working example for assessing a biological sample section for an analyte using the methods recited in claims 1-10, 12, and 13 when the biological sample section is any kind of biological sample section. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has found a prior art which reads claims 1-10 and 12 (see Zhou et al., (US 2018/0057873 A1, published on March 1, 2018). 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a biological sample section for an analyte can be assessed using the methods recited in claims 1-10, 12, and 13 when the biological sample section is any kind of biological sample section.
The specification shows that “[A] biological sample section can be a section routinely used in assessing biological samples. For example, the section can be a paraffin-embedded
section or a frozen section. A paraffin-embedded section is typically produced by embedding a biological sample in a paraffin wax block. Thus, the tissue is enclosed in the wax block, which provides a framework for slicing the tissue. The paraffin wax block and, hence, the tissue, is sliced using a paraffin tissue slicer” (see paragraph [0076] of US 2020/0370095 A1, which is US publication of this instant application). Since it is known that a paraffin-embedded tissue must be deparaffinized before it is used to perform an assay (see paragraph [0023] of US 2003/0175852 A1, paragraph [0015] of US 2006/0160151 A1, and page 2 of Credle et al., Nucleic Acids Research, 45, e128, 2017) and claim 1 does not indicate that a biological sample section is not a paraffin-embedded section and does not have a step for deparaffinizing a paraffin-embedded section, if the biological sample section is a paraffin-embedded section as recited in claim 2, without a step for deparaffinizing the paraffin-embedded section, it is unpredictable how the target in the biological sample section can bind to a capture oligonucleotide on an addressable array of capture oligonucleotides and a detector oligonucleotide such that a ligated product nucleic acid cannot be formed by ligating the detector oligonucleotide to a capture oligonucleotide of the addressable array of capture oligonucleotides proximal to the detector oligonucleotide and a biological sample section for an analyte cannot be assessed using the methods recited in claims 1-10, 12, and 13. Furthermore, since step a) does not require that the target in the biological sample section can bind to a capture oligonucleotide on an addressable array of capture oligonucleotides, if the target in the biological sample section cannot bind to a capture oligonucleotide on an addressable array of capture oligonucleotides, a ligated product nucleic acid cannot be formed by ligating the detector oligonucleotide to a capture oligonucleotide of the addressable array of capture oligonucleotides proximal to the detector oligonucleotide such that a biological sample section for an analyte cannot be assessed using the methods recited in claims 1-10, 12, and 13.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether a biological sample section for an analyte can be assessed using the methods recited in claims 1-10, 12, and 13 when the biological sample section is any kind of biological sample section.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as vague and indefinite in view of step c). Since steps a) and b), and the first part of step c) do not have phrases “hybridized detector” and “barcode capture oligonucleotides”, it is unclear how an extension product nucleic acid can be produced by a template mediated extension of hybridized detector and barcode capture oligonucleotides. Please clarify, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhou et al., (US 2018/0057873 A1, published on March 1, 2018). 
Regrading claims 1, Zhou et al., teach  a method of assessing a biological sample section for an analyte, the method comprising: a) contacting the biological sample section (ie., a tissue section) with an oligonucleotide indexed surface comprising an addressable array of capture oligonucleotides (ie., a spatial barcode array); b) probing the oligonucleotide indexed surface contacted with the biological sample section with an analyte-specific binding member (ie., one of a plurality of affinity molecules) that specifically binds to the analyte (ie., one of a plurality of biological molecules from a biological sample such as a tissue section), wherein the analyte- specific binding member comprises a detector oligonucleotide (ie., a signal sequence); c) linking the detector oligonucleotide to a capture oligonucleotide proximal thereto to produce a linked product nucleic acid (ie., one of a plurality of tagged signal sequences), which the linked product nucleic acid is a ligated product nucleic acid made up ligated detector and capture oligonucleotides; and d) sequencing the linked product nucleic acid to assess the biological sample for the analyte (eg., determining a location of the plurality of biological molecules within the biological sample such as a tissue section) as recited in claim 1 wherein the biological sample section is a paraffin-embedded section (ie., FFPE) as recited in claim 2, each capture oligonucleotide in the oligonucleotide indexed surface comprises a barcode unique to the location of the capture oligonucleotide (ie., a barcode sequence that identifies a location of the plurality of oligonucleotides on the spatial barcode array) as recited in claim 3, each capture oligonucleotide further comprises one or more of: a capture-primer hybridizing region (eg., one or more primer sequences), a unique molecular index (UMI), a capture-detector hybridizing region, a capture-splint hybridizing region, a cleavable linker, a sequencing platform adapter construct and a detectable label as recited in claim 4, the addressable array of capture oligonucleotides comprises unique spots of capture oligonucleotides, wherein each spot has a longest dimension that is 200 um or less as recited in claim 5, the analyte (ie., one of the plurality of biological molecules) is a protein and the analyte-specific binding member (ie., one of the plurality of affinity molecules) is an antibody as recited in claim 6, the detector oligonucleotide comprises a barcode unique to the analyte (ie., a barcode sequence regarding to identification of an antibody which binds to one of the plurality of biological molecules such as proteins) as recited in claim 7, the detector oligonucleotide further comprises one or more of: a detector-primer hybridizing region, a detector-capture hybridizing region (eg., a sequence 511 in Figure 5A), a unique molecular index (UMI), a detector-splint hybridizing region, a cleavable linker, a sequencing platform adaptor construct, and a detectable label as recited in claim 8, said linking the detector oligonucleotide to the capture oligonucleotide proximal thereto to produce the linked product nucleic acid comprises ligating the detector oligonucleotide to the capture oligonucleotide to produce a ligated product nucleic acid as recited in claim 9, said ligating the detector oligonucleotide to the capture oligonucleotide proximal thereto to produce the ligated product nucleic acid comprises: (a) hybridizing a splint oligonucleotide to: i) a capture-splint hybridizing region on the capture oligonucleotide via a capture hybridizing region on the splint oligonucleotide that is complementary to capture-splint hybridizing region and ii) a detector-splint hybridizing region on the detector oligonucleotide via a detector hybridizing region on the splint oligonucleotide that is complementary to the detector-splint hybridizing region; and (b) ligating via a ligase the capture-splint hybridizing region of the capture oligonucleotide and the detector-splint hybridizing region of the detector oligonucleotide as recited in claim 10, and the sequencing comprises amplifying the linked product nucleic acid via a polymerase chain reaction using a capture-primer (eg., a primer in Figure 4D) and/or a detector-primer and sequencing the amplified one or more linked oligonucleotides as recited in claim 12 (see paragraphs [0004], [0005], [0015], [0019], [0030], [0035], [0036], [0073], [0075], [0096], and [0108], Figures 4B, 4C, 4D, 5A, and 5B, and claims 1-52). 
Therefore, Zhou et al., teach all limitations recited in claims 1-10 and 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., as applied to claims 1-10 and 12 above, and further in view of Mardis (Annual Review of Analytical Chemistry, 6, 287-303, 2013). 
The teachings of Zhou et al., have been summarized previously, supra. 
Zhou et al., do not disclose that said sequencing the linked product nucleic acid
comprises a next generation sequencing as recited in claim 13. 
	Mardis teaches a next generation sequencing and its advantages “[T]he advent of next-generation sequencing has fueled a revolution in biological research that has largely capitalized on the previous decade of research, which established genome reference sequences for many model organisms and the human. These advances arise mainly from the significant lowering of cost and the remarkable increase in data-production capacity, as described in this review. In effect, the sequencing of a human genome can now be accomplished in the data-generation phase within 2 weeks at a cost of approximately $5,000 (on average). As this timeline for data production decreases to a single day, and as the cost continues to fall, the use of next-generation sequencing technology in the clinical setting is becoming a pressing issue” (see page 300, last paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 13 wherein said sequencing the linked product nucleic acid comprises a next generation sequencing in view of the prior art of Zhou et al., and Mardis. One having ordinary skill in the art would have been motivated to do so because Mardis teaches a next generation sequencing and its advantages “[T]he advent of next-generation sequencing has fueled a revolution in biological research that has largely capitalized on the previous decade of research, which established genome reference sequences for many model organisms and the human. These advances arise mainly from the significant lowering of cost and the remarkable increase in data-production capacity, as described in this review. In effect, the sequencing of a human genome can now be accomplished in the data-generation phase within 2 weeks at a cost of approximately $5,000 (on average). As this timeline for data production decreases to a single day, and as the cost continues to fall, the use of next-generation sequencing technology in the clinical setting is becoming a pressing issue” (see page 300, last paragraph). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 13 using a next generation sequencing in view of the prior art of Zhou et al., and Mardis in order to significant lower of cost for sequencing nucleic acids and the remarkable increase in data-production capacity during sequencing nucleic acids. 

Conclusion
21.	No claim is allowed. 
22.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 26, 2022